Exhibit 10.1



THIRD AMENDMENT TO LEASE

This THIRD AMENDMENT TO LEASE (this “Amendment”) is made and effective as of
April 30, 2020 (the “Effective Date”) by and between 111 LEMON INVESTORS LLC, a
California limited liability company successor-in-interest to BF Monrovia, LLC,
a California limited liability company (“Landlord”) and XENCOR, INC., a Delaware
corporation successor-in-interest to Xencor, Inc., a California corporation
(“Tenant”).

r e c I t a l s:

A.Landlord and Tenant entered into that certain Lease dated as of January 1,
2015 (the “Original Lease”) whereby Landlord leased to Tenant and Tenant leased
from Original Landlord that certain space containing approximately 24,573
rentable square feet, comprising the entirety of the second (2nd) floor (the
“2nd Floor Premises”) of that certain building located at 111 West Lemon Street,
Monrovia, California 91016 (the “Building”).

B.The Original Lease was amended by that certain Amendment to Lease dated as of
January 26, 2015, by and between Landlord and Tenant, and further amended by the
Second Amendment to Lease, dated as of July 5, 2017, wherein an additional
23,652 comprising the Third Floor was added to the 2nd Floor Premises as an
Expansion Space. The term of the Lease for the Expansion Space under the Second
Amendment commenced on August 1, 2017 and will terminate 62-months thereafter.
(The Original Lease, the First Amendment, and Second Amendment may be referred
to herein collectively as the “Lease.”)

C.The parties desire to amend the Lease to extend the term of the Lease as to
the 2nd Floor Premises (as defined in the Lease) and to otherwise modify the
Lease, all upon the terms and conditions hereinafter set forth.

a g r e e m e n t:

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.Capitalized Terms.  All capitalized terms when used herein shall have the same
meanings given such terms in the Lease unless expressly superseded by the terms
of this Amendment.  All references in the Lease and in this Amendment to “the
Lease” or “this Lease” shall be construed to mean the Lease referenced above as
amended and supplemented by this Amendment.
2.Extension of Term.  Pursuant to the Original Lease, the Term of the 2nd Floor
Premises (defined as the “Leased Premises” in the Original Lease) shall expire
on June 30, 2020 (defined as the “Initial Term”).  Pursuant to this Third
Amendment to Lease, Landlord and Tenant

--------------------------------------------------------------------------------

agree to extend the Term of the Lease for three (3) months from the expiration
of the Initial Term.  Accordingly, upon the full execution of this Third
Amendment, the Initial Term as to the 2nd Floor Premises shall expire on
September 30, 2020.
3.Condition of 2nd Floor Premises.  Tenant acknowledges that it has been
occupying the 2nd Floor Premises and, except as otherwise provided in the Lease
or this Amendment, Tenant accepts the 2nd Floor Premises in its current “AS-IS”
condition without any agreements, representations, understandings or obligations
on the part of Landlord to perform or pay for any alterations, repairs or
improvements except as provided in the Lease.  Tenant further acknowledges that
except as expressly provided in the Lease and this Amendment, neither Landlord
nor any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the improvements, refurbishments, or alterations
therein, or with respect to the functionality thereof or the suitability of any
of the foregoing for the conduct of Tenant’s business and that all
representations and warranties of Landlord, if any, are as set forth in the
Lease and this Amendment.  Please be advised that the Premises, the Building and
the Premises have not undergone inspection by a Certified Access Specialist
(CASp).  The foregoing verification is included in this Amendment solely for the
purpose of complying with California Civil Code Section 1938 and shall not in
any manner affect Landlord's and Tenant's respective responsibilities for
compliance with construction-related accessibility standards as provided under
the Lease.  Tenant hereby waives any and all rights under and benefits of
California Civil Code Section 1938 and acknowledges that the Premises, the
Building and the Project have not undergone inspection by a CASp.
4.No Brokers.  Landlord and Tenant hereby warrant to each other that they shall
have no obligation to provide a commission to any real estate broker or agent in
connection with the negotiation of this Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including, without limitation, reasonable attorneys' fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of any dealings with any real estate broker or agent occurring
by, through our under the indemnifying party.
5.Authorization.  Landlord and Tenant represent and warrant to each other
respectively that they have the requisite power and authority to enter into this
Amendment; that all necessary and appropriate approvals, authorizations and
other steps have been taken to effect the legality of this Amendment; that the
signatories executing this Amendment on behalf of Landlord and Tenant have been
duly authorized and empowered to execute this Amendment on behalf of Landlord
and Tenant, respectively; and that this Amendment is valid and shall be binding
upon and enforceable against Landlord and Tenant and their respective successors
and assigns and shall inure to the benefit of Landlord and Tenant, and their
respective successors and assigns.
6.Full Force and Effect.  Except as set forth herein, all of the terms,
covenants, and conditions of the Lease shall remain in full force and effect and
there exists as of the date hereof no default or breach by Tenant of (or to
Landlord’s knowledge the occurrence of an event which, with the passage of time
or the giving of notice or either of them would constitute a default or breach
by Tenant of) any of the terms or conditions of, or obligations of Tenant under
the Lease.  If a conflict or inconsistency exists between the terms and
provisions of this Amendment and the

--------------------------------------------------------------------------------

terms and provisions of the Lease, the terms and provisions of this Amendment
shall control to the extent of any such conflict or inconsistency.
7.Submission. Submission of this Amendment by Landlord to Tenant for examination
and/or execution shall not in any manner bind Landlord and no obligations on
Landlord shall arise under this Amendment unless and until this Amendment is
fully signed and delivered by Landlord and Tenant; provided, however, the
execution and delivery by Tenant of this Amendment to Landlord shall constitute
an irrevocable offer by Tenant of the terms and conditions herein contained,
which offer may not be revoked for thirty (30) days after such delivery.
8.Counterparts; Electronic Signatures.  This Amendment may be executed in any
number of counterparts, all of which shall be deemed an original, but such
counterparts, when taken together, shall constitute one agreement.  The parties
hereto may deliver their signatures to this Amendment by facsimile, electronic
mail, or other electronic transmission, and agree to accept such digital image
of this Amendment, as executed, as a true and correct original and admissible as
if such signatures were original executed versions of this Amendment.  In the
event a signature is transmitted electronically, the party so transmitting shall
deliver original signature pages within three (3) business days thereafter.



[SIGNATURES APPEAR ON THE FOLLOWING PAGE]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment to Lease has been executed as of the
Effective Date.

“Landlord”

111 LEMON INVESTORS LLC,
a California limited liability company

By:

Robhana LV1 LLC,
a Nevada limited liability company
Its Member

By:
Robert Hanasab
Its Manager



“Tenant”

XENCOR, INC.,
a Delaware corporation

By:
Printed Name:
Its:

By:
Printed Name:
Its:

--------------------------------------------------------------------------------